Opinion by
Me. Justice Mitchell,
This case involves the same general view of the constitutionality of those portions of the Act of May 23, 1874, P. L. 254, which relate to school districts, that has been discussed in Com. ex rel. v. Gilligan, ante, p. 504.
The city controller is an officer whose office is created and *520its duties provided by the act in question. Having accepted the office it comes with very bad grace from him to refuse performance of part of the prescribed duties on the ground that they are not constitutionally imposed upon him. But this view of the act has been settled to be erroneous in Com. ex rel. v. Gilligan, supra, and for the reasons there given the judgment must be reversed. It was agreed at the argument that the case should be disposed of without question as to the form of the issue, and as if upon demurrer to the answer to an alternative mandamus. The judgment is therefore reversed with costs, and a peremptory mandamus directed to be awarded.